     Case 3:17-cv-02324-AJB-DEB Document 186 Filed 08/25/21 PageID.4494 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     ESTATE OF MICHAEL BLOOM,                           Case No.: 3:17-cv-02324-AJB-MSB
       STEPHEN CHATZKY, TONY DIAZ,
12
       VALERIE GRISCHY, PENNY HELMS,                      ORDER DENYING WITHOUT
13     BENJAMIN HERNANDEZ, DOUG                           PREJUDICE PLAINTIFFS’ MOTION
       HIGGINS, SUZONNE KEITH, GERALD                     FOR SUBSTITUTION OF DECEASED
14
       STARK, ANNA STARK, and DAVID                       PARTY AND REQUEST FOR
15     WILSON, individually and on behalf of              APPOINTMENT OF SPECIAL
       themselves and all others similarly                ADMINISTRATOR OF ESTATE
16
       situated,
17                                      Plaintiffs,       (Doc. No. 185)
18     v.
19     CITY OF SAN DIEGO,
                                      Defendants.
20
21          Before the Court is Plaintiffs’ motion for substitution of deceased party, and for
22    appointment of special administrator of estate. (Doc. No. 185.) No opposition has been
23    filed. For the reasons stated herein, the Court DENIES WITHOUT PREJUDICE the
24    motion, and hereby VACATES the currently scheduled September 9, 2021, hearing.
25          On June 3, 2021, Plaintiff Michael Bloom was found deceased in his vehicle.
26    Plaintiffs seek substitution of the Estate of Michael Bloom into this matter in the place of
27    Plaintiff Michael Bloom. Also, Plaintiffs request that William Bloom, Michael Bloom’s
28    brother, be appointed Special Administrator of the Estate under Federal Rule of Civil
                                                      1
                                                                              3:17-cv-02324-AJB-MSB
     Case 3:17-cv-02324-AJB-DEB Document 186 Filed 08/25/21 PageID.4495 Page 2 of 4



 1    Procedure 25(a)(1), for the limited purpose of pursuing Michael Bloom’s claims for actual
 2    damages, restitution, and attorneys’ fees. Plaintiffs explain they are not attempting to
 3    substitute William Bloom as a class representative in the matter.
 4    I.    DISCUSSION
 5           Rule 25(a)(1) provides, “[i]f a party dies and the claim is not extinguished, the court
 6    may order substitution of the proper party. A motion for substitution may be made by any
 7    party or by the decedent’s successor or representative.” In deciding a motion to substitute
 8    under Rule 25(a)(1), a court must consider whether: (1) the motion is timely; (2) the claims
 9    pled are extinguished; and (3) the person being substituted is a proper party. Id. If Rule
10    25(a) (1) is met, “[t]he substituted party steps into the same position as [the] original party.”
11    Hilao v. Estate of Marcos, 103 F.3d 762, 766 (9th Cir. 1996).
12          The capacity of a decedent’s estate to litigate in federal court is designated by
13    California law. See Fed. R. Civ. P. 17(b)(3). California law also identifies those individuals
14    that can represent an estate in court. “A cause of action that survives the death of the person
15    entitled to commence [it] . . . may be commenced by the decedent’s personal representative,
16    or, if none, by the decedent’s successor in interest.” Cal. Civ. Proc. Code § 377.30. A
17    “personal representative” is an “executor, administrator, administrator with the will
18    annexed, special administrator, successor personal representative, public administrator
19    acting pursuant to [Probate Code] section 7660, or a person who performs substantially the
20    same function of another jurisdiction governing the person’s status.” Cal. Prob. Code
21    § 58(a). An individual seeking to file an action as a decedent’s successor in interest must
22    attest to certain facts showing that the person is, in fact, entitled to maintain the action on
23    behalf of the decedent’s estate. See Cal. Civ. Proc. Code § 377.32; Tatum v. City & County
24    of San Francisco, 441 F.3d 1090, 1094 n.2 (9th Cir. 2006).
25          The proposed “successor in interest” must execute and file an affidavit or declaration
26    under penalty of perjury, which states: (1) the decedent’s name; (2) the date and place of
27    decedent’s death; (3) that no proceedings are pending in California for the administration
28    of the decedent’s estate; (4) either that the declarant is the decedent’s successor in interest
                                                     2
                                                                                  3:17-cv-02324-AJB-MSB
     Case 3:17-cv-02324-AJB-DEB Document 186 Filed 08/25/21 PageID.4496 Page 3 of 4



 1    or is authorized to act on behalf of the decedent’s successor in interest; and (5) that no other
 2    person has a superior right to commence the action or proceeding for the decedent. Cal.
 3    Civ. Proc. Code § 377.32(a). Moreover, the declarant must attach a certified copy of the
 4    death certificate, and if the decedent’s estate was administered, the declarant must produce
 5    a copy of the final order showing distribution of the decedent’s cause of action to the
 6    successor in interest. Id.
 7          Based on William Bloom’s declaration, the Court finds that Plaintiffs have not made
 8    the appropriate showing that William Bloom is the successor in interest or representative.
 9    William Bloom filed a declaration in support of the pending motion. He declares that he is
10    the “brother of Michael Bloom” and “Michael passed away on June 3, 2021 in San Diego.”
11    (Declaration of William Bloom ¶ 3.) William Bloom provides that “Michael died without
12    leaving a will. He is divorced and his only family consists of myself and his adult son,
13    Matthew Bloom, who lives out of state.” The declaration also sets forth that “[w]ith the
14    consent of his son,” William Bloom has “taken possession of these items and took care of
15    Michael’s final arrangements.” (Id. ¶ 4.) William Bloom also attests that “[n]o proceeding
16    is pending in California for administration of Michael’s estate” and he has “spoken to
17    [Michael’s son] and he has no ability or interest in taking on any responsibility with regard
18    to Michael’s estate or this litigation.” (Id. ¶¶ 5–6.)
19          However, Plaintiffs have not made an adequate showing that William Bloom is the
20    decedent’s successor in interest, or personal representative as deemed by a court of
21    competent jurisdiction. Furthermore, Plaintiffs have not established that William Bloom
22    has a superior right to commence the action or proceeding for the decedent. Here, the
23    declaration demonstrates that there may be other individuals with superior rights to
24    maintain the action, namely, Michael Bloom’s son. Although the declaration provides that
25    the son may not be interested in pursuing his father’s claims, no showing has been proffered
26    by Plaintiffs that William Bloom has been found by a court to have superior rights.
27    Therefore, Plaintiffs’ motion to substitute party must be DENIED WITHOUT
28    PREJUDICE at this time.
                                                     3
                                                                                  3:17-cv-02324-AJB-MSB
     Case 3:17-cv-02324-AJB-DEB Document 186 Filed 08/25/21 PageID.4497 Page 4 of 4



 1          Plaintiffs also seek for the Court to appoint William Bloom as the special
 2    administrator of Michael Bloom’s estate. (Doc. No. 185-1.) But Plaintiffs provide no
 3    authority showing that the Court is authorized to appoint a “special administrator” of an
 4    estate. The ability to appoint such a special administrator or executor is within the province
 5    of state court. Accordingly, this request is DENIED WITHOUT PREJUDICE, and may
 6    be renewed with the proper showing.
 7    II.   CONCLUSION
 8          Having considered Plaintiffs’ motion for substitution and request for appointment of
 9    special administrator of estate, and the declarations filed in support, the Court DENIES
10    WITHOUT PREJUDICE the motion to substitute and appoint special administrator. If
11    Plaintiffs wish for William Bloom to be appointed as a special administrator, they must
12    proceed in state court.
13
14          IT IS SO ORDERED.
15    Dated: August 25, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
                                                                                3:17-cv-02324-AJB-MSB
